Case 0:19-cv-62773-FAM Document 1 Entered on FLSD Docket 11/06/2019 Page 1 of 11



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.

  HOWARD MICHAEL CAP LAN ,

                  Plaintiff,

                  vs.

  AMIGOS FINANCIAL SERVICES CORP.,
  a Florida Profit Corporation,

            Defendant .
  _______________________________/

                                           COMPLAINT

  Plaintiff HOWARD MICHAEL CAPLAN (hereinafter “Plaintiff”), through the
  undersigned counsel, hereby files this complaint and sues AMIGOS FINANCIAL
  SERVICES CORP. (“Amigos”), (hereinafter, referred to as “Defendant ”), for
  declaratory and injunctive relief; for discrimination based o n disabilit y; and for
  the resultant attorney's fees, expenses, and costs (including, but not limited to,
  court   costs    and   expert   fees),    pursuant   to   42   U.S.C.   §12181   et.   seq.,
  ("AMER ICANS W ITH DISABILITIES ACT OF 1990," or "ADA") and alleges:


  JURISDICTION
  1.      This Court is vested with original jurisdiction over this action pursuant to
  28 U.S.C. §1331 and § 1343 for Plaintiff’s claims arising under Title 42 U.S.C.
  §12181 et. seq., based on Defendant ’s violations of Title III of the Americans
  with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
  28 U.S.C. §2201 and §2202.


  VENUE
  2.      The venue of all events giving rise to this lawsuit is located in Broward
  Count y, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Loca l Rules of


                                                1
Case 0:19-cv-62773-FAM Document 1 Entered on FLSD Docket 11/06/2019 Page 2 of 11



  the United States District Court for the Southern District of Florida, this is the
  designated court for this suit.


  PARTIES
  3.     Plaintiff, HOWARD MICHAEL CAP LAN , is a resident of the State of
  Florida.   At the tim e of Plaintiff’s visit to Amigos Financial Services (“Subject
  Facility”), Plaintiff suffered from a “qualified disabilit y” under the ADA, which
  substantiall y limits Plaintiff’s major life activities, inclu ding but not limited to
  walking, and requires the use of a mobility aid. The Plaintiff personall y visited
  Amigos Financial Services, but was denied full and equal access, and full and equal
  enjoyment of the facilities, services, goods, and amenities within Amigos Financial
  Services, which is the subject of this lawsuit. The Subject Facilit y is an insurance
  office and Plaintiff wanted to inquire about their services , but was unable to due
  to the discriminatory barriers enumerated in Paragraph 15 of this Complaint.


  4.     In the alternative, Plaintiff, HOWARD MICHAEL CAPLAN , is an
  advocate of the rights of similarl y situated disabled persons and is a “tester” for
  the purpose of asserting his civil rights and monitoring, ensuring and
  determining whether places of public accommodation are in compliance with the
  ADA.


  5.     Defendant, Amigos is authorized to conduct business and is in fact
  conducting business within the State of Florida. The Subject Facilit y is located
  at 4005 W. Hallandale Beach Blvd., West Park, FL 33023. Upon information and belief,
  Amigos is the lessee and/or operator of the Real Propert y and therefore held
  accountable of the violations of the ADA in the Subject Facilit y which is the
  matter of this suit. Upon information and belief, Amigos is also the owner and
  lessor of the Real Propert y where the Subject Facilit y is located and therefore
  held accountable for the violations of the ADA in the Subject Facilit y which is
  the matter of this suit.



                                            2
Case 0:19-cv-62773-FAM Document 1 Entered on FLSD Docket 11/06/2019 Page 3 of 11



  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
  6.    Plaintiff adopts and re -alleges the allegations stated in paragraphs 1
  through 5 of this complaint, as are further explained herein.


  7.    On Jul y 26, 1990, Congress enacted the Americans w ith Disabilities Act
  ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
  and a half years from enactment of the statute to implement its requirements.
  The effective date of Title III of the ADA was January 26, 1992, or January 26,
  1993 if Defendants had ten (10) or fewer employees and gross receipts of
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F. R. §36.508(a).


  8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  among other things, that:

        i. some 43,000,000 Americans have one or more physical or mental
          disabilit y, and this number shall increase as the population continues to
          grow and age;

        ii. historicall y, societ y has tended to isolate and segregate individuals
          with disabilities and, despite some improvements, such forms of
          discrimination against disabled individuals continue to be a pervasive
          social problem, requiring seriou s attention;

        iii. discrimination against disabled individuals persists in such critical
          areas as employment, housing, public accommodations, transportation,
          communication, recreation, institutionalization, health services, voting
          and access to public serv ices and public facilities;

        iv. individuals with disabilities           continuall y suffer    forms of
          discrimination,    including:    outright    intentional   exclusion;  the
          discriminatory     effects    of    architectural,    transportation,  and
          communication barriers; failure to make m odifications to existing
          facilities and practices; exclusionary qualification standards and
          criteria; segregation, and regulation to lesser services, programs,
          benefits, or other opportunities; and,

        v. the continuing existence of unfair and unnecessar y discrimination and
          prejudice denies people with disabilities the opportunit y to compete on
          an equal basis and to pursue those opportunities for which this countr y
          is justifiabl y famous, and costs the United States billions of dollars in

                                          3
Case 0:19-cv-62773-FAM Document 1 Entered on FLSD Docket 11/06/2019 Page 4 of 11



           unnecessary expenses resulting from dependency and non -productivit y.

  9.    As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitl y stated
  that the purpose of the ADA was to:

        i. provide a clear and comprehensive national mandate for the elimination
          of discrimination against individuals with disabilities;

        ii. provide clear, strong, consistent, enforceable standards addressing
          discrimination against individuals with disabilities; and,

        iii. invoke the sweep of congressional authorit y, including the power to
          enforce the fourteenth amendment and to regulate commerce, in order to
          address the major areas of discrimination faced on a daily basis b y
          people with disabilities.

  10.   Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
  individual may be discrimi nated against on the basis of disabilit y with regards
  to the    full   and   equal   enjoyment   of   the   goods,   services,   facilities, or
  accommodations of any place of public accommodation by any person who
  owns, leases (or leases to), or operates a p lace of public accommodation. Amigos
  Financial Services is a place of public accommodation by the fact it is an
  establishment that provides goods/services to the general public, and therefore,
  must compl y with the ADA. The Subject Facilit y is open to the public, its
  operations affect commerce, and it is a n insurance office. See 42 U.S.C. Sec.
  12181 (7) and 28 C.F.R. 36.104.        Therefore, the Subject Facilit y is a public
  accommodation that must compl y with the ADA.


  11.   The Defendant has discriminated, and continue s to discriminate against
  the Plaintiff, and others who are similarly situated, by denying access to, and
  full and equal enjoyment of goods, services, facilities, privileges, advan tages
  and/or accommodations at Amigos Financial Services located at 4005 W. Hallandale
  Beach Blvd., West Park, FL 33023, as prohibited by 42 U.S.C. §12182, and 42 U.S.C.
  §12101 et. seq.; and by failing to remove architectural barriers pursuant to 42
  U.S.C. §12182(b)(2)(A)(iv).



                                             4
Case 0:19-cv-62773-FAM Document 1 Entered on FLSD Docket 11/06/2019 Page 5 of 11



  12.   Plaintiff has visited the Subject Facilit y, and has been denied full, safe,
  and equal access to the facilit y and therefore suffered an injury in fact.


  13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
  enjoy the goods and/or services at the Subject Facilit y within the next six
  months. The Subject Facilit y is in close proximit y to Plaintiff’s residence and is
  in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
  return to monitor compliance with the ADA. However, Plaintiff is precluded
  from doing so by the Defendant’s failure and refusal to provide people with
  disabilities with full and equal access to their facilit y. Therefore, Plaintiff
  continues to suffer from discrim ination and injury due to the architectural
  barriers, which are in violation of the ADA.


  14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on Jul y 26, 1991, the
  Department of Justice, Office of the Attorney General, promulgated Federal
  Regulations to implement the requirements of the ADA. The ADA Accessibilit y
  guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
  violators to obtain civil penalties of up to $55,000 for the first violation and
  $110,000 for any subsequent violation .


  15.   The Defendant is in violation of 42 U.S.C. §12181 et. seq., and 28 C.F.R.

  36.302 et. seq., and is discriminating against the Plaintiff with the following

  specific violations which Plaintiff personall y encountered and/or has knowledge

  of:

           a) The customer parking facility in front of and alongside the building does

               not provide a compliant accessible parking space. 2010 ADA Standards

               502.1




                                              5
Case 0:19-cv-62773-FAM Document 1 Entered on FLSD Docket 11/06/2019 Page 6 of 11



           b) The east side parking facility has eight (8) marked standard spaces and

              zero (0) accessible parking spaces. The south front parking facility has

              three (3) marked standard spaces and zero (0) accessible parking spaces.

              2010 ADA Standards 208.2

           c) The parking facility does not have the minimum number of accessible

              parking spaces required. One (1) accessible parking space with adjacent

              access aisle is required. 2010 ADA Standards 208.2

           d) The parking facility does not provide compliant directional and

              informational signage to a compliant accessible parking space. 2010 ADA

              Standards 216.5

           e) There is no compliant access aisle attached to an accessible route serving

              any existing parking space which would allow safe entrance or exit of

              vehicle for accessible persons requiring mobility devices. 2010 ADA

              Standards 502.2

           f) There is currently no existing accessible route to help persons with

              disabilities enter the facility or safely maneuver through the parking area.

              At least one accessible route must be provided within the site from

              accessible parking spaces and accessible passenger loading zones; public

              streets and sidewalks; and public transportation stops to the accessible

              building or facility entrance they serve. 2010 ADA Standards 206.2.1

           g) The non-compliant parking space ground surface in front is too steep.

              Parking space ground surfaces and access aisles are required to be nearly

              level in all directions to provide a surface for wheelchair transfer to and



                                               6
Case 0:19-cv-62773-FAM Document 1 Entered on FLSD Docket 11/06/2019 Page 7 of 11



                from vehicles. Slopes not steeper than 1:48 are permitted. This exception

                allows sufficient slope for drainage. 2010 ADA Standards 502.4

            h) There is currently no existing accessible route to help persons with

                disabilities safely maneuver through the parking facility as required in

                2010 ADA Standards 502.3

            i) The main office entrance doorway is non-compliant. The entrance does

                not provide compliant maneuvering clearances to enter office. A front

                approach pull side door requires a 60 inch deep (with 18 inch clear space

                on latch side) level landing. 2010 ADA Standards 404.2.4

            j) The main office entrance door is non-compliant. There is a vertical rise

                (step) at the threshold exceeding the maximum rise allowed. Changes in

                level of 1/4 inch high maximum are permitted to be vertical. 2010 ADA

                Standards 302.2

  16.   Upon information and belief there are other current violations of the ADA
  at Amigos Financial Services. Onl y upon full inspection can al l violations be
  identified.   Accordingl y, a complete list of violations will require an on -site
  inspection by Plaintiff’s representatives pursuant to Rule 34b of the Federal
  Rules of Civil Procedure.


  17.   Upon information and belief, Plaintiff alleges that removal of the
  discriminatory barriers and violations is readil y achievable and technicall y
  feasible. To date, the readil y achievable barriers and other violations of the
  ADA still exist and have not been remedied or altered in such a way as to
  effectuate compliance with the provisions of the ADA.


  18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
  the Defendant was required to make the establishment a place of public

                                                7
Case 0:19-cv-62773-FAM Document 1 Entered on FLSD Docket 11/06/2019 Page 8 of 11



  accommodation, accessible to persons with disabilities by January 28, 1992. As
  of this date the Defendant has failed to compl y with this mandate.


  19.   The Plaintiff has been obligated to retain the undersigned counsel for the
  filing and prosecution of this action. Plain tiff is entitled to have its reasonable
  attorney's fees, costs and expenses paid by the Defendant , pursuant to 42 U.S.C.
  §12205.


  20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authorit y to
  grant Plaintiff injunctive relief, including an o rder to alter the subject facilities
  to make them readily accessible and useable by individuals with disabilities to
  the extent required by the ADA, and closing the Subject Facilit y until the
  requisite modifications are completed.


                               REQUEST FOR RELIEF
  WHEREFORE, the Plaintiff demands judgment against the Defendant and
  requests the following injunctive and declaratory relief:


  21. That this Honorable Court declares that the Subject Facility owned, operated
  and/or controlled by the Defendant is in violation of the ADA;


  22.   That this Honorable Court ent er an Order requiring Defendant to alter the
  Subject Facilit y to make it accessible to and usable by individuals with
  disabilities to the full extent required by Title III of the ADA;


  23.   That this Honorable Cou rt enter an Order directing the Defendant to
  evaluate and neutralize their policies, practices and procedures toward persons
  with disabilities, for such reasonable time so as to allow the Defendant to
  undertake and complete corrective procedures to the Sub ject Facilit y;


  24.   That this Honorable Court award reasonable attorney's fees, all costs

                                            8
Case 0:19-cv-62773-FAM Document 1 Entered on FLSD Docket 11/06/2019 Page 9 of 11



  (including, but not limited to court costs and expert fees) and other expenses of
  suit, to the Plaintiff; and


  25.   That this Honorable Court award such other and further relief as it deems
  necessary, just and proper.

  Dated this November 06, 2019.

  Respectfull y submitted by:

  Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  E-Mail: ronsternlaw@gmail.com
  Attorney for Plaintiff, HOWARD MICHAEL CAPLAN




                                          9
Case 0:19-cv-62773-FAM Document 1 Entered on FLSD Docket 11/06/2019 Page 10 of 11



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.

  HOWARD MICHAEL CAP LAN ,

              Plaintiff,

              vs.

  AMIGOS FINANCIAL SERVICES CORP.,
  a Florida Profit Corporation,

            Defendant .
  _______________________________/

                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 06, 2019, I electronicall y filed the
  Complaint along with a Summons for each Defendant with the Clerk of Court
  using CM/ECF. I also certify that the aforementioned documents are being
  served on all counsel of record, corporations, or pro se parties identified on the
  attached Service List in the manner specified via Service of Process by an
  authorized Process Server, and that all future pleadings, motions and documents
  will be served either via transmission of Notices of Electronic Filing generated
  by CM/ECF or Via U.S. Mail for those counsel or parties who are not authorized
  to receive electronicall y Notices of Electronic Filing.

  By: Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  E-Mail: ronsternlaw@gmail.com
  Attorney for Plaintiff HOWARD MICHAEL CAPLAN




                                          10
Case 0:19-cv-62773-FAM Document 1 Entered on FLSD Docket 11/06/2019 Page 11 of 11



                                  SERVICE LIST:

    HOWARD MICHAEL CAP LAN , Plaintiff, vs. AMIGOS FINANCIAL SERVICES
                    CORP., a Florida Profit Corporation

              United States District Court Souther n District Of Florida

                                     CASE NO.


  AMIGOS FINANCIAL SERVICES CORP.

  REGISTERED AGENT:

  BERMUDEZ, JOSHUA A
  20012 NE 6TH CT CIR
  NORTH MIAMI BEACH, FL 33179

  VIA PROCESS SERVER




                                          11
